 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        RAY YGLESIAS,                          1:17-cv-01282-LJO-GSA-PC
12                      Plaintiff,               FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE BE
13                 v.                            DISMISSED, WITH PREJUDICE, FOR
                                                 FAILURE TO STATE A CLAIM
14        ISMAEL PATEL,                          (ECF No. 10.)
15                      Defendant.               OBJECTIONS, IF ANY, DUE IN FOURTEEN
                                                 DAYS
16

17   I.      BACKGROUND
18           Ray Yglesias (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. On September 27, 2017, Plaintiff filed
20   the Complaint commencing this action. (ECF No. 1.) On July 17, 2018, the court screened the
21   Complaint and issued an order dismissing the Complaint for failure to state a claim, with leave
22   to amend. (ECF No. 9.) On August 18, 2018, Plaintiff filed the First Amended Complaint, which
23   is now before the court for screening. 28 U.S.C. § 1915A.
24   II.     SCREENING REQUIREMENT
25           The court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
27   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
28   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

                                                      1
 1   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 2   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 3   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 4   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 5           A complaint is required to contain “a short and plain statement of the claim showing that
 6   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 7   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
10   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
11   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
12   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
13   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
14   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
15   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
16   plausibility standard. Id.
17   III.    SUMMARY OF FIRST AMENDED COMPLAINT
18           Plaintiff is a state prisoner incarcerated at California State Prison-Los Angeles County in
19   Lancaster, California. The events at issue in the First Amended Complaint allegedly occurred at
20   Kern Valley State Prison in Delano, California, when Plaintiff was incarcerated there in the
21   custody of the California Department of Corrections and Rehabilitation. Plaintiff names one
22   defendant, Ismael Patel (M.D.) (“Defendant”).
23           Plaintiff’s allegations in the First Amended Complaint follow, in their entirety.
24                   I asked Dr. Ismael Patel to do a “Nerve Conduction” Test on me. Dr. Patel
             said there is no such thing. I did not get a Nerve Conduction Test until I got to
25           Lancaster State Prison in 2018.
26                   I contend that if Dr. Patel ran tests, the tests that I notified him of instead
             of tests that he (being a capable doctor) should have known was going to come
27           back as negative, I would not be impaired at this time. At the time that I notified
             him I walked, talked, and wrote on my own. At this time I need a walker to walk.
28           I went from walking on my own to a cane, to getting denied a wheelchair (which

                                                        2
            I am sure I “will” need in the future). I am sure this violates my Eighth
 1          Amendment rights.
 2          Plaintiff requests $100,000 in monetary damages.
 3   IV.    PLAINTIFF’S MEDICAL CLAIM UNDER THE EIGHTH AMENDMENT
 4          The Civil Rights Act under which this action was filed provides:
 5          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
 6          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 7          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
 8

 9   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
10   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
11   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
12   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
13   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
14   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
15          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
16   under color of state law and (2) the defendant deprived him of rights secured by the Constitution
17   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
18   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
19   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
20   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
21   which he is legally required to do that causes the deprivation of which complaint is made.’”
22   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
24   established when an official sets in motion a ‘series of acts by others which the actor knows or
25   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
26   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
27   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
28   ///

                                                      3
 1   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
 2   1026 (9th Cir. 2008).
 3          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 4   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
 5   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
 6   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
 7   demonstrating that ‘failure to treat a prisoner=s condition could result in further significant injury
 8   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant=s response to the need
 9   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
10   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
11   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
12   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
13   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
14   may be manifested “when prison officials deny, delay or intentionally interfere with medical
15   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
16   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
17   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
18   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
19   407 (9th Cir. 1985)).
20           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
21   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
22   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
23   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
24   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
25   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
26   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
27   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
28   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a

                                                       4
 1   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
 2   “A difference of opinion between a prisoner-patient and prison medical authorities regarding
 3   treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th
 4   Cir. 1981) (internal citation omitted).
 5          Plaintiff alleges that he has a medical condition causing him to need a walker to ambulate.
 6   This is sufficient to demonstrate a serious medical need. However, Plaintiff alleges that at the
 7   time he notified defendant Dr. Patel that he needed tests, Plaintiff “walked, talked, and wrote on
 8   his own,” and it was not until later that he became impaired and needed a walker. Compl. at 4.
 9   Plaintiff’s allegations do not show that he demonstrated a serious medical need when he saw Dr.
10   Patel. Moreover, Plaintiff’s allegations against defendant Dr. Patel do not meet the standard for
11   deliberate indifference. Plaintiff has not alleged facts showing that Dr. Patel knew that Plaintiff
12   had a serious medical need and yet failed to respond appropriately, disregarding a substantial risk
13   of serious harm to Plaintiff and causing him harm. Further, Plaintiff’s allegations show a
14   difference of opinion between a prisoner-patient and a prison medical authority regarding
15   treatment, which does not give rise to a § 1983 claim. Franklin, 662 F.2d at 1344. Therefore,
16   the court finds that Plaintiff fails to state a medical claim against defendant Dr. Patel.
17   V.     CONCLUSION AND RECOMMENDATIONS
18          The court finds that Plaintiff’s First Amended Complaint fails to state any claim upon
19   which relief may be granted under § 1983. The court previously granted Plaintiff leave to amend
20   the complaint, with ample guidance by the court. Plaintiff has now filed two complaints without
21   stating any claims upon which relief may be granted under § 1983. The court finds that the
22   deficiencies outlined above are not capable of being cured by amendment, and therefore further
23   leave to amend should not be granted. 28 U.S.C. ' 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d
24   1122, 1127 (9th Cir. 2000).
25          Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that:
26          1.      This case be DISMISSED, with prejudice, for failure to state a claim upon which
27                  relief may be granted under § 1983;
28   ///

                                                       5
 1          2.      This dismissal be subject to the “three strikes” provision set forth in 28 U.S.C. §
 2                  1915(g); and
 3          3.      The Clerk be ordered to CLOSE this case.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 6   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 7   written objections with the court.    Such a document should be captioned “Objections to
 8   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 9   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
10   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
11   (9th Cir. 1991)).
12
     IT IS SO ORDERED.
13

14      Dated:     May 22, 2019                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     6
